DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figure 2A :  Blank reference boxes "140", "150", and "160" should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      For example, reference box (150), should also be labeled -- Control Unit --.  See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "360", as shown in Figure 2A, does not appear within the written specification.



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference designation -- α -- does not appear within the drawing Figure 2A as suggested by the disclosure on page 10, line 10.
   Reference numerals -- 370 -- and -- 330 -- do not appears within the drawing figures as suggested by the disclosure on page 11, lines 19, 20, and 22.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both "milk equipment", as shown in Figure 1 and a "milk line", as shown in Figures 2A.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Page 3, page line 29:  A -- comma -- should be inserted prior to the term "such".
   Page 6, page lines 11, 14, 27, and 34:  A -- comma -- should be inserted prior to the term "such".
   Page 6, page line 14:  The article "a" should be deleted.  
   Page 7, page line 33:  A -- comma -- should be inserted prior to the term "for" and after the term "example".
   Page 8, page lines 7 and 28 :  A -- comma -- should be inserted prior to the term "such".
   Page 8, page lines 21 and 37:  The article "a" should be deleted. 
   Page , page line :  The article "a" should be deleted.  
   Page 9, page line 5:  The article "the" should be corrected to read -- a -- because the mixing chamber has not previously been discussed.	
   Page 9, page line 10:  Reference numeral -- 198 -- should be inserted after the term "back"; and reference numeral -- 110 -- should be inserted after the term "line".
   Page 10, page line 14:  The term "drysticks" should be corrected to read
-- dry sticks --.
   Page 10, page line 17:  The term "opening" should be corrected to read
-- openings --; and the term "is" should be corrected to read -- are --.
	   Page 10, page lines 18, 23, 31, 36, and 37:  The term "stick" should be corrected to read -- sticks --.
   Page 10, page lines 26 and 27:  The term "opening" should be corrected to read -- openings --.
   Page 10, page line 28:  Reference numeral -- 198 -- should be inserted after the term "tube".
   Page 10, page line 31:  The article "a" should be corrected to read -- the -- as the camera has been previously discussed.
   Page 10, page lines 32 and 35:  The term "mark" should be corrected to read
-- marks --.
   Page 11, page line 9:  The term "on" should be deleted.
   Page 11, page line 11:  The article "an" should be corrected to read -- the -- as the opening has been previously discussed with respect to Figures 1 and 2A.
   Page 11, page line 11:  The article "a" should be corrected to read -- the -- as the cassette has been previously discussed with respect to Figures 1 and 2A.
   Page 11, page line 12:  The article "a" should be corrected to read -- the -- as the service module has been previously discussed with respect to Figures 1 and 2A.
   Page 11, page lines 14-17:  Some reference to Figure 2A should be made with respect to this sentence as these features are not found in Figure 3 as the specification appears to be suggesting.
   Page 11, page line 20:  The term "convey" should be corrected to read
-- conveying --.
   Page 12, page lines 2 and  12:  A -- comma -- should be inserted prior to the term "such".
   Page 12, page line 28:  The first occurrence of the article "a" should be deleted.
   Page 13, page line 36:  Both occurrences of the term "stick" should be corrected to read -- sticks --.
   Page 14, page lines 4, 9, and 14:  The term "stick" should be corrected to read -- sticks --.
   Page 14, page line 17:  A -- comma -- should be inserted after reference numeral "110".

Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:
   Re claims 1-20:  Please note that the Examiner is not utilizing the reference numerals or designations, such as αand β, to interpret the claims.  The claims need to be clear and definite without the benefit of reference numerals for understanding.
   Re claim 1, claim line  13:  The term "milk" should be corrected to read
-- a milk sample --.  Claim line 3 above recites a milk "sample".  Is this milk the same milk that forms the milk sample that is applied to the dry stick?  The Examiner believes they are the same  Applicant is encouraged to use consistent terminology throughout the claims to avoid confusion.  Perhaps the term "a milk sample" in claim line 3 should be corrected to read -- milk --.
	   Re claim 1, claim line 14:  The term -- sample -- should be inserted after the term "milk".  See above argument with regard to claim line 13.
	   Re claim 1, claim line 16:  The term "received milk" should be corrected to read -- milk sample -- to maintain consistency with the terminology.  See claim line 3.
   Re claim 1, claim line  18:  The term -- sample should be inserted after the term "milk".  See above argument with regard to claim line 13.
   Re claim 1, claim line 29:  The term "milk" should be corrected to read
-- the milk sample --. See claim line 3.
   Re claim 1, claim line 31:  The term "milk" should be corrected to read
-- the milk sample --. See claim line 3.
   Re claim 2, claim lines 6, 11, and 15:  The term -- sample should be inserted after the term "milk".
   Re claim 3, claim line 17:  The term "milk" should be corrected to read 
-- the milk sample --.
   Re claim 4, claim line 4:  The term "milk" should be corrected to read 
-- the milk sample --.
	   Re claim 10, claim line 3:  The term "comprises" should be corrected to read
-- comprise --.
   Re claim 14, claim line 16:  The term "milk" should be corrected to read 
-- the milk sample --.
	   Re claim 14, claim line 18:  A-- colon -- should be inserted after the term "comprises".
   Re claim 14, claim lines 16, 21, 27, and 31:  The term -- sample -- should be inserted after the term "milk".
   Re claim 14, claim line 34:  The term "milk" should be corrected to read 
-- the milk sample --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim lines 7-8:  It is not clear how the "first and second cover sections define an interior of the dosing module" since the first and second cover members form portions of the dosing module.  The term dosing module is simply a term used to define or represent the collective structure; but the actual invention is the structure recited in the body of the claim. Thus, the first and second cover members must interact with the other structure recited in the claim.
   NOTE:  The Examiner is interpreting the first and second cover members to define an interior space within the cover.

	   Re claim 1, claim line 20-21:  It is not clear how the "position adjustment mechanism", which structurally forms a portion of the dosing module, can extend through the interior of the dosing module.  The position adjustment mechanism recited in the claim must interact with the other structure recited in the claim, such as the cover, milk insertion connection, needle, and first pump.  The term dosing module is simply a term used to define or represent the collective structure; but the actual invention is the structure recited in the body of the claim. 
	   NOTE:  The Examiner is interpreting the position adjustment mechanism to extend through the interior of the cover.

   Re claim 1, claim line 32-33:  It is not clear how the "evacuator", which structurally forms a portion of the dosing module, can extend through the interior of the dosing module.  The evacuator recited in the claim must interact with the other structure recited in the claim, such as the cover, milk insertion connection, needle, first pump, and position adjustment mechanism.  The term dosing module in the preamble is simply a term used to define or represent the collective structure; but the actual invention is the structure recited in the body of the claim. 
	NOTE: The Examiner is interpreting the evacuator to be located within the cassette.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-20 because the prior art of record fails to teach and/or make obvious a dosing module comprising a cover comprising a first cover section (500) and a second cover section (600), the first and second cover sections (500, 600) defining an interior of the dosing module, the cover being mountable within a service module (120) that includes a cassette (130) housing the dry stick (180a, 180b, 180c); and a position adjustment mechanism (510) that extends through the interior of the dosing module, the position adjustment mechanism (510) being connected to the needle (350) and having a motor connection (520), 4Docket No. 1550-247637 wherein with the cover mounted in the service module (120), movement of the motor connection (520) moving the position adjustment mechanism (510) between a first position and a second position in combination with all of the remaining limitations of the claim.


Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses a milk sampling device utilizing a cassette.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856